    Case 1:19-cv-01562-DNH-ATB Document 257 Filed 03/11/21 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------
KEYBANK NATIONAL ASSOCIATION,

                        Plaintiff, and

CAPITAL COMMUNICATIONS
FEDERAL CREDIT UNION,

                        Intervenor,
            -v-                          1:19-CV-1562

MONOLITH SOLAR ASSOCIATES
LLC, et al.,
                 Defendants.

--------------------------------

APPEARANCES:                             OF COUNSEL:

THOMPSON, HINE LAW FIRM-NY               BARRY M. KAZAN, ESQ.
Attorneys for Plaintiff
335 Madison Avenue 12th Floor
New York, New York 10017

THOMPSON, HINE LAW FIRM                  CURTIS LEE TUGGLE, ESQ.
Attorneys for Plaintiff
3900 Key Center
127 Public Square
Cleveland, Ohio 44114

THOMPSON HINE LLP                        JONATHAN S. HAWKINS, ESQ.
Attorneys for Plaintiff
Austin Landing I
10050 Innovation Drive Suite 400
Miamisburg, Ohio 45342
     Case 1:19-cv-01562-DNH-ATB Document 257 Filed 03/11/21 Page 2 of 4




LIPPES MATHIAS WEXLER &                      JOHN D. RODGERS, ESQ.
   FRIEDMAN LLP
Attorneys for Intervenor
54 State Street Suite 1001
Albany, New York 12207

THE WAGONER FIRM PLLC                        MATTHEW D. WAGONER, ESQ.
Attorneys for Defendant Steven A. Erby
150 State Street, Suite 504
Albany, New York 12207

NOLAN HELLER KAUFFMAN LLP                    JUSTIN A. HELLER, ESQ.
Attorneys for Receiver, Daniel Scouler       FRANCIS J. BRENNAN, ESQ.
80 State Street, 11th Floor                  JOHN V. HARTZELL, ESQ.
Albany, New York 12207

DAVID N. HURD
United States District Judge




  ORDER AUTHORIZING SALE OF ASSETS FREE AND CLEAR OF
              LIENS AND ENCUMBRANCES

   Upon the motion of Daniel Scouler, the Court’s appointed Receiver (the

“Receiver”), dated February 18, 2021 (“Motion”) seeking an Order approving

the sale free and clear of all liens and encumbrances of certain Receivership

Property consisting of certain solar photovoltaic generation facilities, each

financed with loans from Plaintiff KeyBank National Association under the

terms of a Letter of Intent dated February 17, 2021 by and among Monolith

Solar Associates LLC and SL Empire Solar II, LLC, a subsidiary of Sunlight

General Capital, LLC (“Sale”); and it appearing that the Sale is authorized

                                         2
     Case 1:19-cv-01562-DNH-ATB Document 257 Filed 03/11/21 Page 3 of 4




under ¶ 17 of this Court’s Order of Appointment dated December 20, 2019

(Dkt. 7) as modified (Dkts. 30, 96), subject to Court approval, that the

proceeds of Sale would be beneficial to the Receivership Estate; and upon

considering the objections lodged by defendant Steven Erby; the Court finds

as follows:

   A. The Court has authority to approve the Motion and the Sale pursuant

   to 28 U.S.C. §§ 2001 and 2004 as well as Federal Rule of Civil Procedure

   66;

   B. Proper and sufficient notice of the Motion has been provided. No other

   or further notice is required, and a reasonable opportunity to object or be

   heard regarding the relief requested in the Motion and the transactions

   pursuant thereto has been afforded to all interested persons and entities

   entitled to notice of the Motion. Defendant Steven Erby’s objections to the

   Motion are overruled;

   C. Approval of the Sale free and clear of liens and encumbrances is

   necessary in order to facilitate the Receiver’s sale of assets and will not

   prejudice any party with an interest in the subject assets: (1) accrued real

   property taxes owing on the subject assets will be paid at or prior to

   closing; and (2) each entity with a lien or encumbrance upon the subject

   assets has consented to the Sale or did not object to the Motion and is

   deemed to have consented to the Sale;

                                        3
    Case 1:19-cv-01562-DNH-ATB Document 257 Filed 03/11/21 Page 4 of 4




  Therefore, it is

  ORDERED that

  1. The Motion is granted;

  2. Any remaining objections to the Motion or the relief it requests that

     have not been withdrawn, waived, or settled are overruled in all

     respects and denied; and

  3. The Receiver is authorized to execute the Letter of Intent submitted

     with the Motion, and to take all actions he reasonably deems necessary

     to consummate the Sale, free and clear of all liens and encumbrances

     as set forth above.

  IT IS SO ORDERED.




Dated: March 11, 2021
       Utica, New York.




                                     4
